Exhibit 10.0

 

Exhibit 10.0

as filed with

10-Q

   Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

 

AMENDMENT TO THE

Television Listings Data Agreement

BETWEEN

TiVo Inc. and Tribune Media Services, Inc.

 

This Amendment, dated June 28, 2005, amends the Television Listings Data
Agreement between Tribune Media Services, Inc., and TiVo Inc. (“Licensee”),
dated March 1, 2004 (“Agreement”). All terms of the referenced Agreement will
apply to the following:

 

1. Section 1. DEFINITIONS. (1) WEBSITE PROGRAM GUIDE is hereby amended and
replaced in its entirety as follows:

 

(1) Website Program Guide means a web-based Program Guide directly owned and
operated by Licensee and made accessible at www.tivo.com.

 

2. Section 3. LICENSE RESTRICTIONS is hereby amended to include the following:

 

(d) Licensee shall use the [*] and all content contained therein solely to
promote television programs reflected in the [*] and shall make no other use of
the [*] or content contained therein; provided that TMS acknowledges that
Licensee’s use of the [*] in connection with Licensee’s service shall be [*].
Without limiting the generality of the foregoing sentence, Licensee shall not
use [*].

 

3. Exhibit A: TMS DATA OFFERINGS AND SPECIFICATIONS-RECOMMENDATION AND DATABASE
PRODUCTS in hereby amended to include the following:

 

In addition to the licenses granted in the Agreement, TMS herein grants to
Licensee the Licensed Data specifically defined in:

 

SEE DOCUMENT [*] including updates, modifications and revisions thereof.

 

4. Exhibit B: LICENSED DATA AND ROYALTIES: IPREVIEW AND SHOWCASE ROYALTY is
hereby amended to include the following:

 

In addition to the fees payable under this Agreement, the following shall be
added to section “Recommendation and Database Products:

 

[*]   [*]

 

Except as expressly provided in this Amendment, the terms and conditions of the
original Agreement shall remain in full force and effect. To the extent that
there is a conflict between the terms of this Amendment and the terms of the
Agreement dated March 1, 2004, the terms of this Amendment shall control.

 

TiVo Inc.       Tribune Media Services, Inc. Signature:   /s/    STEVEN J.
ZOPPI               Signature:   /s/    BARBARA NEEDLEMAN        

Print Name:

  Steven J. Zoppi      

Print Name:

  Barbara Needleman

Title:

  VP, Information Technology & CIO      

Title:

  Vice President of Entertainment Products

Date:

 

6/16/2005

     

Date:

 

6/15/05

Address:

 

2160 Gold Street

     

Name of Sales Representative: Amy Mann

Alviso, California 95002

       

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.